DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 10-15, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomson et al. (U.S. Publication 2012/0226368) , hereinafter Sagues in view of Huang (U.S. Publication 2010/0287312), hereinafter Huang.

Referring to claim 1, Thomson teaches, as claimed, a setting assistance device (see Fig. 3) for assisting in connection setting between an input-output unit (see Field Device/Instrumentation 111s and see Fig. 3, Analog Input Module 350 or Digital Input Module 360) in a programmable logic controller (see Fig. 2, PLC 200) and an input-output device (see Fig. 2, Smart Phone 220) connectable to the input-output unit, the setting assistance device comprising:

an inputter (user interface, see Paragraph 115) to receive a user operation (drop down lists and the like, see Paragraph 115) for selecting the input-output unit in the programmable logic controller and the input-output device for which the connection setting is to be made; 

a specification data acquirer (load/write configuration file, see Paragraph 115) to acquire first specification data (configuration, see Paragraph 115) indicating specifications (protocols, see Paragraph 54 and see Fig. 11, Bus 1130, Communication Port(s) 1110, and Input/Output Unit 1135)  of the input-output unit in the programmable logic controller selected by the user through the inputter and second specification data indicating specifications of the input-output device selected by the user through the inputter (Note, see above paragraph); and 

a determiner (processor, see Paragraph 11) to, based on a compatibility between the specifications indicated by the first electrical specification data (see Fig. 11, BUS 1130, Note, data related to a bus protocol, i.e. PCI) and the specifications indicated by the second specification data (see Fig. 11, Communication Port 1110; Note, data related to Communication ports protocol, i.e. RS-232), whether the input-output device is connectable to the input-output unit in the programmable logic controller (Note, two protocols have to be compatible for the system given in Fig. 11 work).

Thomson does not disclose expressly a determiner to, based on a compatibility comparison between the electrical specification indicated by the first electrical specification data and the electrical specification indicated by the second electrical specification data.

Huang does disclose a determiner (An apparatus, see Abstract and Fig. 6, Step 604) to, based on a compatibility comparison (see Fig. 6, Step 601) between the electrical specification indicated by the first electrical specification data (I/O-specific protocol for tests, see Fig. 6, Step 602) and the electrical specification indicated by the second electrical specification data (external specific characteristic, see Fig. 6, Step 603).

At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate compatibility analysis of Huang into Thomson’s user interface options.  

The suggestion/motivation for doing so would have been to give a user a full option to find best mix and match options of I/O modules and connecting devices.

As to claim 2, the modification teaches the setting assistance device according to claim 1, wherein 

the first electrical specification data includes first voltage specification data indicating connection specifications about a voltage of the input-output unit (checking voltage levels, see Huang Paragraph 38) in the programmable logic controller, 

the second electrical specification data includes second voltage specification data (checking voltage levels, see Huang Paragraph 38; Note, checking implies an actual voltage on the pin is checked against what is operable voltage) indicating connection specifications about a voltage of the input-output device, and 

the determiner determines, based on the compatibility comparison between voltage specifications indicated by the first voltage specification data and voltage specifications indicated by the second voltage specification data, whether the input-output device is connectable to the input-output unit in the programmable logic controller (operative connection, see Huang Paragraph 38).
  
As to claim 3, the modification teaches the setting assistance device according to claim 1, wherein the first electrical specification data includes first specification data indicating connection specifications about the input-output unit in the programmable logic controller, 3Docket No. 15637US01 Preliminary Amendment the second electrical specification data includes second specification data indicating connection specifications about the input-output device, and the determiner determination means determines, based on the compatibility comparison between specifications indicated by the first specification data and current specifications indicated by the second specification data, whether the input-output device is connectable to the input-output unit in the programmable logic controller.  

The modification does not disclose current specifications.  However, a current is well known electrical property and is directly related to voltage; i.e. V = IR.  It is well within skill of an ordinary skilled in the art to express specification in current with given impedance/resistance.

As to claim 4, the modification teaches the setting assistance device according to claim 1, wherein the specification data acquirer to acquires at least one of the first electrical specification data or the second electrical specification data from a server (see Fig. Thomson 2, Web Server 204).  

As to claim 5, the modification teaches the setting assistance device according to claim 1, further comprising: an environment data acquirer (temperature sensor, see Thomson Paragraph 127) to acquire environment data indicating an installation environment (environment, see Thomson Paragraph 46) of the input-output unit in the programmable logic controller, wherein the first electrical specification data includes environment specification data indicating electrical specifications of the input-output unit in the programmable logic controller associated with installation environment, and the determiner further determines, based on the environment data and the environment specification data, whether the input-output device is connectable to the input-output unit in the programmable logic controller (operative connection, see Huang Paragraph 38).  

As to claims 10-15, 17-18, and 20 (Note, compatibility test of electrical failure is well known) they are directed to method/program to implement the device as set forth in claims 1-5.  Therefore, they are rejected on the same basis as set forth hereinabove.


Allowable Subject Matter

Claims 6-9, 16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant's arguments filed 9/9/2022 have been fully considered but they are moot in view of new grounds of rejections.

Regarding the 35 U.S.C. §112, second paragraph problems, Applicant's amendment has overcome these rejections.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  

Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HYUN NAM/Primary Examiner, Art Unit 2183